[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE:  MOTION TO STRIKE NO. 104
Motion to Strike is Denied. Defendant is in default for failure to plead. To have the default set aside "automatically" the defendant must file an answer before judgment on the default is entered. P.B. Section 363A.
If the defendant seeks to have the matter reopened in order to file a pleading other than an answer, permission of the court must be sought through a motion to set aside the default. The defendant did not do so here.
Consequently,  the defendant's motion to strike cannot be entertained by the court and must be denied.
THE COURT
MAIOCCO, J.